Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 3/23/21.  Claims 1-5, 9-11, 13, 15, 17, and 19-21 have been amended.  Claim 12 has been canceled.  Claim 22 has been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al [U.S. 8,058,983] in view of Griffin et al [U.S. 7,463,161].
For claim 1, the child seat (Title: baby seat) taught by Davisson includes the following claimed subject matter, as noted, 1) the claimed body is met by the baby car seat (No. 6) configured to accept a sitting child thereon (Fig. 3), 2) the claimed temperature sensor is met by the temperature sensor (No. 60) to sense ambient temperature (Col. 8, Lns. 15-18) near the body, 3) the claimed weight sensor is met by the baby sensor (No. 10) which, in one embodiment, is a pressure sensor (No. 7) to detect the baby’s weight on the sensor (Col. 4, Lns. 63-66), and 4) the claimed communication device is met by the transmitter (No. 15) to convey an external signal (Col. 2, Ln. 5: calling a cell phone, 911, or OnStar system) when the weight sensor detects a predetermined weight and the temperature detects that a predetermined temperature has been reached (Col. 8, Lns. 15-24: transmitter No. 15 sends an alarm message to a remote unit No. 1).  However, there is no mention of the temperature sensor being calibratable to select only a single desired temperature to provide the temperature signal indicative of the ambient temperature exceeding the single desired temperature.
Calibrated temperatures have been used in child seat monitoring systems as seen in the Griffin reference.  Figure 6 depicts a plot of an exemplary calibration range that displays different temperature thresholds, and the reference does on to say that other threshold temperatures could be used by those skilled in the art.  This allows a user to customize the alert threshold to their own liking, thereby making the device more useful.  Therefore, it would have been obvious to one of ordinary skill in the art before 
Additionally, the Examiner recognizes that the Griffin reference does not specifically mention calibrating the sensor to a single desired temperature.  However, the reference does mention that “other threshold temperature values could be used by those skilled in the art” (Col. 5, Lns. 21-22)  Therefore, a user is not limited to just the temperatures seen in Figure 6 in order to adjust or calibrate the temperature sensor.  Indeed, the threshold temperatures are merely examples from which a user or designer of the invention may then change in order to meet a desired temperature.  There’s certainly nothing stopping someone to adjust the “normal range” in Figure 6 to a single degree.
Furthermore, aren’t the limits seen in Figure 6 “single” temperatures?  Once the temperature gets to 120 degrees, specifically, then the high range is entered and an alert or alarm is activated.  The same is true if the temperature drops to the “single” temperature zero degrees.  Therefore, this property is considered able to perform the claimed invention in addition to being an obvious variation of the prior art.
For claim 4-7, the Davisson reference mentions using a communication link (Col. 2, Lns. 5-8) to convey a signal, the signal being a cell phone or OnStar system located in the vehicle.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Griffin et al as applied to claim 1 above, and further in view of Gregory, II et al [US 2007/0075575] and Liteplo et al [U.S. 10,246,048].
For claims 2 and 3, the Davisson reference does not include a releasable locking mechanism for restraining a child wherein the signal is only conveyed when the releasable locking mechanism is in a closed state and the weight sensor detects the weight and the temperature sensor detects that the predetermined temperature has been reached.
Seat belts have been used in conjunction with vehicle child seats for many years, and most states required their use with said child seats.  Also, the Gregory reference teaches an unattended child car seat alarm that is similar in purpose to the primary reference.  The car seat even includes a pressure sensor (No. 50) and temperature sensor (No. 52) to detect an unsafe situation.  The Gregory reference also includes restraints (No. 30) on the car seat that can activate an “On Off” switch of the safety circuit (No. 12).  The circuit can be opened or turned off by un-buckling or unlocking the seat restraint (Paragraph 13).
The obvious advantage mentioned by the Gregory reference (Abstract) is that initiating the circuit when clicking the child into the seat would conserve battery life, which makes perfect sense.  There’s no need to run battery power down when the child seat and circuit are not in use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an on-off switch into the latching device of the child safety seat in order to conserve battery power and then prolong battery life.
Another claimed element not found in the Gregory reference is the releasable locking mechanism being verifiable by a computer as being in a closed state.
Insuring that a seat belt has been closed is not new in the prior art.  The assembly taught by Liteplo teaches a seatbelt system having a buckle, spool with ratchet wheel.  Furthermore, the reference also uses a child seat (No. 12) in conjunction with said seatbelt mechanism.  An important aspect of the Liteplo reference (Col. 17, Lns. 55-65) teaches that some type of control mechanism (such as a button 32) is required to be activated after engaging a locking tongue 48 in the buckle assembly but before cinching of the webbing.  The applicants, however, contemplated that sensors could be placed in the child seat or vehicle seat that then switches on the retractor mechanism when the CPU verifies that the locking tongue has been engaged in the buckle assembly.
The Liteplo reference teaches that lock verification can be used for switching on the retractor mechanism, thereby tightening the seatbelt.  Importantly, this verification can be used in lieu of a user pressing a manual button in order to secure the child’s seat.  This automatic tightening would relieve the user from an additional step in order to secure said seat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify a lock in a closed state for the purpose of insuring the attachment of the seat to the vehicle’s seat.
For claim 8, the Gregory reference also includes a panic button (Paragraph 13) to trigger a horn and flashing lights.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Griffin et al as applied to claim 1 above, and further in view of Cole [U.S. 7,170,401] and Pinder [U.S. 9,536,408].
For claim 9, the Davisson reference does mention a GPS (Col. 10, Ln. 44); however, there is no mention of using the GPS to identify a location of the child seat.
GPS systems can and have been used in child vehicle alarm systems as seen in the Cole reference.  Figure 4 of Cole depicts a method to alert a user and emergency personnel of a child left in an unsafe condition in a car seat.  Furthermore, the Cole reference even determines the same conditions as the Davisson reference, in that a temperature is monitored (No. 68) and a pressure on a seat is measured (No. 70).  If both of these conditions are met and a motion sensor detects movement, then the vehicle security system sounds (No. 74) and a communication system (No. 34) is activated by summoning authorities including giving the authorities the GPS location coordinates of the vehicle (Col. 5, Lns. 15-18).
The obvious advantage of using GPS data is to locate the vehicle quickly on the part of the emergency personnel, thereby saving precious minutes that could mean the difference between life and death.  Any delay would have catastrophic results if a child were left in a hot or cold automobile.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include GPS data in the emergency signal for the purpose of expediting location of the car by personnel thereby saving time and lives.
Another claimed element not found in the Cole reference is including an identifier of the child seat in the external signal.
Seat identifiers have been used in child seats for some time.  The alert system taught by Pinder includes a proximity alert system for a child in a vehicle that teaches a sensory reminder to a parent when the exit of the vicinity of a vehicle containing their child.  One aspect (Col. 3, Lns. 59-60) enables a bonding process between a remote receiver (No. 110) and the unique identifier of the seat transmitter (No. 120).  This bonding process insures that the proper remote device is teamed with the proper seat, thereby allowing the proper remote device to provide the sensory reminder.  This would then alert the proper parent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a unique identifier in the system of Davisson or Griffin in order to insure that the proper parent has been alerted upon the alarm condition.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Griffin et al as applied to claim 1 above, and further in view of Schoenberg et al [US 2012/0232749].
For claims 10 and 11, there is no mention of sending a signal to a computer managing operations at a daycare center that then alerts one or more users, alert daycare personnel, or provide an automatic call to an emergency center.
The Schoenberg reference teaches a similar system to the Davisson reference, including a pressure sensor (No. 201) that can be placed under or within the padding of the seat where a child will be sitting (Paragraph 55).  Also, a temperature sensor (No. 208) is used to detect the heat a child may be exposed to (Paragraph 68).  One other important aspect of the Schoenberg reference is that the device is not only useful in private vehicles, but public vehicles such as school buses and day care vehicles with multiple kids can also find the device useful (Paragraph 137).  The system can be installed in those vehicles to detect the presence of children in the seats to make sure that a child that may be asleep on the seat in not left when the bus is parked.
Furthermore, the Schoenberg reference also mentions contacting emergency personnel (Paragraph 85) as a highest level alert to investigate a possible dangerous situation.  The Schoenberg reference expands the use of child safety seats to encompass use not only in individual vehicles, but also public vehicles where care and safety of children is of the utmost importance.  And public vehicles transport many kids on a daily basis, making it a primary location for installing the safety system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Davisson into a daycare vehicle in order to protect a prime location and transport system of children.
The claimed element “computer managing operations at a daycare center” is not considered a patentable innovation as the Schoenberg reference is concerned with child safety in many different environments, including vehicles associated with schools associated with daycare centers and schools.  Also, as the Schoenberg reference does not present any new or unexpected result but rather, contacting emergency personnel upon an alert situation (Paragraph 85), this is considered an obvious variation on the claimed subject matter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Cole.
For claim 13, the method of providing a child seat taught by Davisson includes the following claimed steps, as noted, 1) the claimed providing a body is achieved using the baby car seat (No. 6) configured to accept a sitting child thereon (Fig. 3), 2) the claimed providing a temperature sensor is achieved using the temperature sensor (No. 60) to sense ambient temperature (Col. 8, Lns. 15-18) near the body, 3) the claimed providing a weight sensor is achieved using the baby sensor (No. 10) which, in one embodiment, is a pressure sensor (No. 7) to detect the baby’s weight on the sensor (Col. 4, Lns. 63-66), 4) the claimed providing a GPS unit and computer is read on the specification (Col. 10, Lns. 43-44) that states the base unit includes means of communicating with GPS as well as a computer (No. 30, means for controlling the base unit), the computer coupled to the weight sensor and temperature sensor (Fig. 1), and 5) the claimed providing a communication device is achieved using the transmitter (No. 15) to convey a signal when the weight sensor detects a predetermined weight and the temperature sensor detects that a predetermined temperature has been reached (Col. 8, Lns. 15-24:  transmitter No. 15 sends an alarm message to a remote unit No. 1).  However, there is no mention of including GPS information provided by the GPS unit.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Cole as applied to claim 13 above, and further in view of Gregory, II et al.
For claim 14, the Davisson and Cole references do not mention a releasable locking mechanism for restraining a child within or on the body.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Cole and Gregory, II et al as applied to claim 14 above, and further in view of Pinder.
For claim 15, the Gregory reference includes a releasable locking mechanism in a closed state and the temperature sensors are mentioned in the Davisson reference.  However, there is no mention of the signal including an identifier of the child seat.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.
For claims 16-18, the Davisson reference mentions using a communication link (Col. 2, Lns. 5-8) to convey a signal, the signal being a cell phone or OnStar system located in the vehicle.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Cole as applied to claim 13 above, and further in view of Schoenberg et al.
For claims 19 and 20, the claims are interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claims 10 and 11 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Gregory, II et al and Pinder.
For claim 21, the child seat (Title: baby seat) taught by Davisson includes the following claimed subject matter, as noted, 1) the claimed body is met by the baby car seat (No. 6) configured to accept a sitting child thereon (Fig. 3), 2) the claimed temperature sensor is met by the temperature sensor (No. 60) to sense ambient temperature (Col. 18, Lns. 15-18) near the body, 3) the claimed weight sensor is met by the baby sensor (No. 10) which, in one embodiment, is a pressure sensor (No. 7) to detect the baby’s weight on the sensor (Col. 4, Lns. 63-66), and 4) the claimed communication device is met by the transmitter (No. 15) to convey a signal when the weight sensor detects a predetermined weight and the temperature sensor detects that a predetermined temperature has been reached (Col. 8, Lns. 15-24:  transmitter No. 15 sends an alarm message to a remote unit No. 1).  However, the Davisson reference does not include a releasable locking mechanism for restraining a child wherein a signal is only conveyed when the releasable locking mechanism is in a closed state and the weight sensor detects the weight and the temperature sensor detects that the predetermined temperature has been reached.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
Another claimed element not found is the signal including an identification of the child seat itself.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davisson et al in view of Gregory, II et al and Pinder as applied to claim 21 above, and further in view of Liteplo et al.
For claim 22, one claimed element not found in any reference above is a computer configured to verify that the releasable locking mechanism is in a closed state.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoos et al [U.S. 5,618,056] detects parameters of a child seat placed on a passenger seat.
Tabe [U.S. 7,426,429] prevents occupant injury using a smart seatbelt.
Garrido et al [U.S. 10,870,373] uses an accelerometer in a child safety seat.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
5/17/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687